Citation Nr: 0613725	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967, to include service in the Republic of 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision rendered by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  ALS was not present during active service.

2.  ALS is first shown many years following the veteran's 
separation from service, and is not shown to be related to 
that service.

3.  ALS is not shown to be related to inservice exposure to 
Agent Orange.


CONCLUSION OF LAW

ALS was not incurred in or aggravated by active service, nor 
may it be presumed to have been incurred in or aggravated 
during such service, to include any presumption arising from 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in August 2003 and November 2003.  The letters informed 
the veteran of what evidence was required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  These 
letters were issued prior to the January 2004 initial rating 
action, and there is therefore no prejudicial timing defect 
under Pelegrini.  There is no indication that the veteran has 
not been properly apprised of the appropriate legal 
standards, and his and VA's obligations, pursuant to the 
VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board notes that the questions of increased compensation 
and earlier effective dates were not addressed in the VCAA 
letters sent to the veteran.  However, inasmuch as no 
compensation is awarded herein, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, private clinical records 
and private medical opinions have been associated with the 
veteran's claims file.  The veteran was offered, and 
declined, the opportunity to present testimony at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
available and relevant records that have not yet been 
secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for certain enumerated 
disorders, to include ALS, as an organic disease of the 
nervous system, when that disorder is manifested to a 
compensable degree within a specified period (usually one 
year) after service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

In order to establish service connection by presumption based 
on herbicide (Agent Orange) exposure, a disease listed in 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence clearly establishes that the veteran currently 
has ALS, a disease that is also known by its more colloquial 
names as Lou Gehrig's disease.  That matter is not in 
dispute, and Hickson element (1) is met.

The evidence also clearly establishes that ALS was not 
diagnosed during service, or that symptoms of ALS were 
manifested during service.  The report of the veteran's 
separation medical examination, dated in June 1967, shows 
that he was clinically evaluated as normal in all relevant 
aspects, to include the lower extremities and neurologic 
systems.  Likewise, a report of medical history compiled at 
that time shows that he denied having, or ever having had, 
lameness, foot trouble, neuritis, or paralysis; while he did 
cite a history of leg cramps, the report shows that he 
indicated that he experienced such cramps in 1960, a 
considerable period of time prior to his service, without any 
reference in the service medical records to such problems.

The fact that the service medical records do not indicate the 
inservice presence of ALS, or symptoms thereof, with the 
implication that Hickson element (2), an inservice disease or 
injury, is not satisfied, does not necessarily preclude a 
finding that service connection cannot be granted.  As noted 
above, ALS can be presumed to have been incurred in or 
aggravated by service if it is manifested to a compensable 
degree within one year after service separation (that is, by 
September 1968); see also 38 C.F.R. § 3.303(d) (2005).  

The medical evidence, however, shows that ALS was initially 
diagnosed in September 2002; a private medical statement 
dated in that month shows that, following testing, the 
veteran did indeed have ALS.  A July 2002 private medical 
record indicates that the veteran had a two-year history of 
complaints of leg weakness.  The clinical evidence shows that 
the onset of ALS was no earlier than mid-2000, more than 30 
years following the veteran's separation from service.  The 
evidence does not demonstrate that ALS had been manifested by 
September 1968, and the presumptions set forth at 38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137 (West 2002), and 38 C.F.R. 
§§ 3.307, 3.309 (2005) are not available.   

The veteran has contended that service connection for ALS is 
nonetheless warranted as a consequence of his inservice 
exposure to Agent Orange, which he has alleged causes ALS.  
ALS, as noted above, is not a disease for which a presumption 
based on herbicide exposure is available; see 38 C.F.R. 
§§ 3.307(a)(6)(ii) and 3.309(e).  Under Combee, however, 
service connection can be established if the evidence 
otherwise shows that a disability was related to service.

In this instance, the veteran has submitted three statements 
from private health care providers in support of the argument 
that his ALS was caused by inservice exposure to Agent Orange 
while he served in Vietnam.  (The Board notes that service in 
Vietnam presumes exposure to Agent Orange; see 38 C.F.R. 
§ 3.307(a)(6)(iii).)  One such statement, dated in September 
2004 from a chiropractor, is to the effect that the veteran's 
neurological lesion condition was the result of a toxic 
chemical response, with his condition "at least if not 
directly related" to Agent Orange.  In a March 2006 
statement, a private physician indicated that those with 
military service are at increased risk for developing ALS and 
that, while he could not be certain as to the cause of the 
veteran's ALS, "I certainly think it is as likely as not 
that his ALS arose as the result of some aspect of his 
military service."  In a third statement, also dated in 
March 2006, a private physician who identifies himself as a 
radiologist with a subspecialty in neuroradiology avers that 
it is more likely than not that the veteran's ALS is due to 
his military service and associated exposure to Agent Orange.

In contrast is the position of VA that ALS is not presumed to 
be the product of Agent Orange exposure.  The agency's stance 
arises from actions taken pursuant to the Agent Orange Act of 
1991 (PL 102-4), which required that the National Academy of 
Sciences (NAS), through agreement with VA, review, summarize, 
and make recommendations regarding diseases associated with 
such exposure.  Based on a report submitted by the NAS in 
January 2003, VA concluded that a presumption for service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era was not warranted 
for various diseases to include ALS.  See 68 Fed. Reg. 27630-
27641 (May 20, 2003); see also 67 Fed. Reg. 42600 (June 24, 
2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 
(Nov. 2, 1999).  This report, which was actually the fifth 
report on the question of disability associated with Agent 
Orange exposure issued by NAS pursuant to the 1991 
legislation, focused on new scientific studies published 
since its fourth report had been issued in April 2001, along 
with review of the newest scientific evidence.  With 
particular regard to ALS, VA noted, as reported at 68 Fed. 
Reg. 27630-27641 (May 20, 2003), that the NAS 2002 study 
summarized the results of five epidemiologic studies of 
pesticide exposure and ALS, with the NAS concluding that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicides and motor neuron 
disease or ALS.  VA concluded, taking into account the 
available evidence and the NAS analysis, that the credible 
evidence against an association between herbicide exposure 
and ALS outweighs the credible evidence for such an 
association, with VA accordingly finding that a positive 
association does not exist.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches....As 
is true with any piece of evidence, the 
credibility and weight to be attached to 
these opinions [are] within the province 
of the adjudicator....

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the record consists of several private medical 
opinions rendered by professionals of varying applicable 
expertise, ranging from a chiropractor to a neurologist, to 
the effect that there is an etiological relationship between 
military service or herbicide exposure and the incurrence of 
ALS, and the contrary conclusion reached by NAS.  The Board 
in this instance places greater probative weight on the NAS 
study, which appears to have encompassed a longitudinal 
review by various experts of the relevant epidemiological 
data.  VA has found this report persuasive, as indicated by 
its reliance thereon as the basis for finding that no 
presumption is appropriate for ALS due to herbicide exposure, 
and the Board can do no less.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for ALS.  That claim, accordingly, 
fails.


ORDER

Service connection for ALS is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


